UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4749


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ANTWAUN ANTHONY AUSTIN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:11-cr-00237-RDB-1)


Submitted:   September 30, 2014            Decided:   October 10, 2014


Before NIEMEYER   and   MOTZ,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Nicholas J. Vitek, VITEK LAW LLC, Baltimore, Maryland, for
Appellant.   Rod J. Rosenstein, United States Attorney, Evan T.
Shea, Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              A    federal     jury    convicted      Antwaun     Anthony       Austin    of

conspiracy to possess with intent to distribute marijuana, in

violation of 21 U.S.C. § 846 (2012), and possession with intent

to    distribute      marijuana,       in    violation     of    21    U.S.C.     § 841(a)

(2012).        The    district       court    sentenced     Austin      to    twenty-four

months of imprisonment, and he now appeals.                            For the reasons

that follow, we affirm.

              On     appeal,       Austin    challenges     the       district    court’s

denial of his motion to suppress text messages discovered on his

cell phones pursuant to a search warrant that police obtained

after seizing his cell phones.                    “We review the factual findings

underlying a motion to suppress for clear error and the district

court’s legal determinations de novo.”                     United States v. Davis,

690    F.3d    226,    233     (4th    Cir.    2012).       We    conclude       that    the

district court did not err in ruling that the officers lawfully

seized Austin’s cell phones.                 See, e.g., United States v. Brown,

701 F.3d 120 (4th Cir. 2012).

              Accordingly, we affirm the judgment of the district

court.        We dispense with oral argument because the facts and

legal    contentions         are    adequately       presented    in     the     materials

before    this     court     and    argument       would   not   aid    the    decisional

process.

                                                                                  AFFIRMED

                                              2